People v Steinbergin (2014 NY Slip Op 09059)





People v Steinbergin


2014 NY Slip Op 09059


Decided on December 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2014

Acosta, J.P., Moskowitz, Richter, Feinman, Clark, JJ.


13872 9422/95 5594/91 10011/90

[*1] The People of the State of New York, Respondent,
vTroy Steinbergin, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (David Crow of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila O'Shea of counsel), for respondent.

Order, Supreme Court, New York County (Carol Berkman, J.), entered October 24, 2012, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
The resentencing court providently exercised its discretion in determining that substantial justice required the denial of defendant's motion (see People v Gonzalez, 29 AD3d 400 [1st Dept 2006], lv denied 7 NY3d 867 [2006]). Defendant's extensive criminal history, including repeated parole violations, demonstrates a chronic inability to refrain from criminal conduct (see e.g. People v Correa, 83 AD3d 555 [1st Dept 2011], lv denied 17 NY3d 805 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 30, 2014
CLERK